Citation Nr: 1635486	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-17 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from November 1991 to July 1995.   

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An opinion is needed to determine whether the sleep apnea is related to service.  Although an opinion was obtained, the examiner did not consider the Veteran's spouse's competent history that the Veteran snored, had "periods when he would stop breathing," and experienced daytime sleepiness after his deployment.  The Board finds this history should be addressed.  The Board further finds the record would be aided if an opinion were obtained as to whether the sleep apnea is secondary to the service-connected psychiatric disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Afford the Veteran a VA examination by an appropriate medical professional.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The medical professional should state an opinion as to whether there is a 50 percent or better probability that the Veteran's sleep apnea (a) was present during service, (b) is otherwise related to service, (c) was caused by the service-connected psychiatric disability, or (d) was aggravated by the service-connected psychiatric disability.  If the examiner believes that the sleep apnea was permanently worsened by the psychiatric disability, the examiner should attempt to identify the baseline level of disability that existed prior to the aggravation.

The rationale for all opinions expressed must be provided, with consideration of the June 2012 statement by the Veteran's spouse, detailing of the Veteran's symptoms since deployment, and the Veteran's histories of insomnia and fatigue during service.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Then, readjudicate the issue.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




